Citation Nr: 1123252	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  10-10 993	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.	Entitlement to an initial evaluation in excess of 30 percent for coronary artery disease.

2.	Entitlement to an evaluation in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



REMAND

The Veteran served on active duty from September 1965 to February 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In the Veteran's March 2010 VA Form 9 he indicated that he wanted a "local hearing."  It is unclear whether he desires a hearing before an RO Decision Review Officer (DRO) or a Travel Board or videoconference hearing before the Board.  As such, this matter should be remanded to clarify if the Veteran desires a local hearing and, if so, to schedule him for a DRO hearing or Travel Board or videoconference Board hearing per his choosing.  See 38 C.F.R. §§ 3.103(c), 20.703, 20.704, 20.1304(a) (2010).

The Board observes that the Veteran was scheduled for a DRO hearing in June 2010 and he failed to appear.  In May 2011, the Veteran's representative indicated that the Veteran could not attend his hearing due to his physical condition.  It was also noted that the Veteran had not withdrawn his request for a hearing and still desired a hearing.  Thus, another attempt should be made to schedule the Veteran for a hearing.

Accordingly, the case is REMANDED for the following action:

Contact the Veteran to determine if he desires a hearing and, if so, the type of hearing requested.  If a hearing is requested, schedule the Veteran for a DRO or Board hearing per his choosing.  Appropriate notification should be given to the Veteran and his representative, and such notification should be documented and associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


